DETAILED ACTION
This action is responsive to the application filed 4/13/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian, et al., U.S. PGPUB No. 2015/0356057 (“Subramanian”).
Subramanian teaches a system and method for linking codes with medical record content. With regard to Claim 1, Subramanian teaches a computing device comprising a display screen, the computing device being configured to:
display on the display screen a current code in a code panel, wherein the current code was automatically determined by one or more of: based on evidence supporting a particular diagnosis that is present in the plurality of patient documents, based on whether a code has already been associated with the patient during the current health plan year, or given multiple applicable codes, identifying the code that most accurately describes the patient’s condition ([0123] describes that the system automatically analyzes medical documentation in order to suggest codes to a user as a type of medical fact); 
update the display on the display screen of a document panel showing a first portion of one or more of the plurality of patient documents by automatically scrolling to a second portion of the one or more of the plurality of patient documents, wherein the second portion is associated with a first evidence tag demarking evidence supporting the current code ([0126] describes that a user can view or query which portions of documentation give rise to the suggestion of one or more code by linking the suggested codes to the portion of text from which they are derived. [0127] describes that the user can select to navigate to the text for a particular code, which scrolls to the part of the particular document with the linked text that supports the code); 
detect a user selection of a third portion of the one or more of the plurality of patient documents; associate the third portion with the current code and creating a second evidence tag based on the third portion and an evidence category ([0128] describes that a user can select one or more additional portions of text to link to a particular code as evidence categorized with that code); 
update the display of the document panel to present the second evidence tag overlaying the third portion in accordance with the evidence category ([0126] describes that when text is linked with a code, an indicator is provided of the link. [0127] describes that the code can be overlaid on the text, such as when a user hovers a cursor over the underlined linked text as shown at Fig. 7B).
Claim 11 recites a method which is carried out using the device of Claim 1, and the claim is similarly rejected.
With regard to Claim 2, Subramanian teaches a device further configured to display on the display screen a plurality of code peeks, each code peek corresponding to an additional code for the patient that is not the current code; detect a user selection of one of the plurality of code peeks corresponding to a selected code; update the display on the display screen of the document panel by automatically scrolling to a fourth portion of the one or more of the plurality of patient documents, wherein the fourth portion is associated with a third evidence tag demarking evidence supporting the selected code. [0127] describes that any of the displayed codes can be queried for locating the text linked thereto, by selecting one of the plurality of code numbers displayed in a panel in the interface.
Claim 12 recites a method which is carried out using the device of Claim 2, and the claim is similarly rejected.
With regard to Claim 3, Subramanian teaches the document panel comprises two or more sub-panels showing two or more portions of one or more patient documents. Fig. 7E shows a document panel 720 including a sub-panel with a document title, as well as two sections visible in a sub-panel containing document text.
Claim 13 recites a method which is carried out using the device of Claim 3, and the claim is similarly rejected.
With regard to Claim 5, Subramanian teaches that evidence tags underlying the current code are shown with emphasis, and evidence tags not underlying the current code are shown without emphasis. [0127] describes that when a user selects a particular code in order to query for the linked text, the linked text located in the document is highlighted as pertaining to the code. Fig. 7D shows other linked text, shown as linked because of its underlining, which is not highlighted.
Claim 15 recites a method which is carried out using the device of Claim 5, and the claim is similarly rejected.
With regard to Claim 6, Subramanian teaches a device further configured to provide on the display screen an evidence selector for receiving user instructions to navigate through evidence that is associated with an evidence tag that corresponds to the current code. [0126] describes that a document can have multiple different text portions that are linked to a particular code, and the document is shown at Figs. 7A and 7D as scrolled between each of the positions containing that evidence.
Claim 16 recites a method which is carried out using the device of Claim 6, and the claim is similarly rejected.
With regard to Claim 8, Subramanian teaches a device further configured to upon detection of a selection of a fourth portion of the one or more of the plurality of patient documents, provide on the display screen a control for adding a new code associated with the fourth portion and the patient. [0130] describes that a user can replace an existing code with a new code, retaining the existing links. Therefore, text selected for linking with a code can subsequently have a new code added with the text linked thereto.
Claim 18 recites a method which is carried out using the device of Claim 8, and the claim is similarly rejected.
With regard to Claim 9, Subramanian teaches a device further configured to provide on the display screen a document selector in the document panel, wherein no document associated with the document selector does not contain evidence supporting any code associated with the patient. [0127] describes that a document containing evidence supporting a particular code can be highlighted in a document panel when the code is queried. Therefore, a displayed selector of a document can be displayed when the document is found in a query of evidence supporting a particular code.
Claim 19 recites a method which is carried out using the device of Claim 9, and the claim is similarly rejected.
With regard to Claim 10, Subramanian teaches that the current code is an ICD-9, ICD-10, RxNorm, or CPT-4 code. [0122] describes that the codes are ICD-9 codes.
Claim 20 recites a method which is carried out using the device of Claim 10, and the claim is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, in view of Palestrant, et al., U.S. PGPUB No. 2015/0205918 (“Palestrant”).
With regard to Claim 4, Subramanian teaches Claim 1. Palestrant teaches provide a document selector on the display screen in each of the two or more sub-panels for receiving user instructions to display a particular document of the one or more patient documents. Fig. 2 shows a health information viewing application, where each of a plurality of panes includes navigation selection controls, which permit users to select documents for viewing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Subramanian with Palestrant. Palestrant provides many additional navigational controls in advantageous places in an interface. Therefore, one of skill in the art would seek to integrate additional document navigation controls into the interfaces of Subramanian, to improve user experience by making document navigation more convenient.
Claim 14 recites a method which is carried out using the device of Claim 4, and the claim is similarly rejected.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, in view of Park, et al., U.S. PGPUB No. 2008/0103836 (“Park”).
With regard to Claim 7, Park teaches that the evidence category concerns additional evidence and associating the third portion with the current code comprises presenting a control including an option to attach additional evidence, receiving a selection of the option to attach additional evidence. [0052] describes that when a provider chooses a code, the system determines if additional documentation is necessary. [0050] describes that the user creating the claim can be prompted to locate and attach the necessary documentation for submitting the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Park with Subramanian. Park provides additional steps for ensuring that medical coders have the necessary information attached in order to get medical claims covered. Therefore, one of skill in the art would be motivated to combine Park with Subramanian, to improve user experience by ensuring complete support is present for user-applied codes.
Claim 17 recites a method which is carried out using the device of Claim 7, and the claim is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

6/17/2022